Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the limitation wherein the cab and chassis are fixed relative to each other and longitudinally spaced apart on the chassis.  It is unclear as to what is meant by the cab and chassis being spaced apart on the chassis due to one of the components being the chassis itself.  The specification does not include any structure to further clear up the structural implications, rather just repeating the same statement.  It is also unclear as to how the chassis and cab are fixed relative to one another when the cab is suspended above the chassis, thus implying movement of the cab with respect to the chassis.  The claims have been examined under the notion that Applicant intended for this limitation to claim that the cab and the hood are fixed relative to each other and spaced apart on the chassis.  Appropriate explanation of the limitation and/or correction are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Lely (US 4,576,394).  Van der Lely discloses:
With regard to claim 1 - An agricultural tractor comprising: 
a chassis 1 having a front end and a rear end, the chassis defining a longitudinal axis; 
a first axle 19; 
a second axle (see rear wheel 10); 
a hood 35 which substantially encloses an engine compartment; and 
a cab 11; 
wherein the first axle 19 and the hood are proximate the front end of the chassis 1 and the second axle and the cab 11 are proximate the rear end of the chassis (see Fig. 1); and 
wherein the hood 35 and cab 11 are positioned above the chassis 1, and wherein the cab and hood are fixed relative to each other and longitudinally spaced apart on the chassis 1.

With regard to claim 2 - wherein the first axle 19 is a steered axle.
With regard to claim 4 - wherein the hood 35 comprises a rear face, the rear face both facing toward the cab 11 and spaced apart from the cab (Fig. 1).

With regard to claim 9 - wherein the cab 11 is positioned above the second axle (Fig. 1).

With regard to claim 10 - wherein the hood 35 is positioned above the first axle 19.

With regard to claim 11 - wherein the cab comprises an A-pillar 74, the A-pillar 74 having an upper portion (above the bend) and a lower portion (below the bend), and wherein the upper portion is situated further along the longitudinal axis toward the first axle 19 then the lower portion.

With regard to claim 12 - wherein the upper portion extends above and over the hood 35.

With regard to claim 13 - wherein lower portion is positioned further toward the rear end of the chassis 1 than any part of the hood 35.

With regard to claim 15 - wherein the portion of the cab that faces the hood (windshield) is transparent (see Fig. 3).

Claim(s) 1-4, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Lely (US 4,648,472).  Van der Lely ‘472 discloses:
With regard to claim 1 - An agricultural tractor comprising: 
a chassis 1 having a front end and a rear end, the chassis defining a longitudinal axis; 
a first axle 9; 
a second axle 20; 
a hood 56A which substantially encloses an engine compartment; and 
a cab 56; 

wherein the hood 56A and cab 56 are positioned above the chassis 56, and wherein the cab and chassis are fixed relative to each other and longitudinally spaced apart on the chassis 1 (Fig. 1).

With regard to claim 2 - wherein the first axle 9 is a steered axle.

With regard to claim 3 - wherein the second axle 20 is a steered axle (wheels 40 are steerable).

With regard to claim 4 - wherein the hood 56A comprises a rear face, the rear face both facing toward the cab 56 and spaced apart from the cab 56.

With regard to claim 9 - wherein the cab 56 is positioned above the second axle 20.

With regard to claim 10 - wherein the hood 56A is positioned above the first axle 9.

With regard to claim 11 - wherein the cab comprises an A-pillar, the A-pillar having an upper portion (above the bend) and a lower portion (below the bend), and wherein the upper portion is situated further along the longitudinal axis toward the first axle 9 then the lower portion (Fig. 1).

With regard to claim 12 - wherein the upper portion extends above and over the hood 56A.

With regard to claim 13 - wherein lower portion is positioned further toward the rear end of the chassis 1 than any part of the hood 56A.

With regard to claim 15 - wherein the portion of the cab that faces the hood (windshield) is transparent (see Fig. 3).

Claim(s) 1, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Schedgick (US 7,234,386).  Schedgick discloses:
With regard to claim 1 - An agricultural tractor comprising: 
a chassis 14 having a front end and a rear end, the chassis defining a longitudinal axis; 
a first axle; 
a second axle; 
a hood which substantially encloses an engine compartment; and 
a cab 12; 
wherein the first axle and the hood are proximate the front end of the chassis 14 and the second axle and the cab are proximate the rear end of the chassis (see Fig. 2, first and second axles and hood are in the generally accepted area for such components on this type vehicle); and 
wherein the hood and cab 12 are positioned above the chassis 14, and wherein the cab 12 and chassis 14 are fixed relative to each other and longitudinally spaced apart on the chassis 14.

With regard to claim 4 - wherein the hood comprises a rear face, the rear face both facing toward the cab 12 and spaced apart from the cab (Fig. 2).

With regard to claim 9 - wherein the cab 12 is positioned above the second axle (Fig. 2).

With regard to claim 10 - wherein the hood is positioned above the first axle (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schedgick in view of Ehricht et al (US 2016/0347147).  Schedgick fails to explicitly disclose an aperture is positioned between the hood and the cab.  Ehricht teaches a similar vehicle to that of Schedgick including a hood and a cab 12, and further including an air exhaust aperture 44 and an air intake aperture positioned between the hood and the cab.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Schedgick with the teaching of Ehricht so as to include the air intake and exhaust apertures to utilize any climate controlled air used for the cab of the vehicle to also be used to cool the engine of the vehicle thus making the vehicle more efficient.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely in view of Ehricht et al (US 2016/0347147).  Van der Lely fails to explicitly disclose an aperture is positioned between the hood and the cab.  Ehricht teaches a similar vehicle to that of van der Lely including a hood and a cab 12, and further including an air exhaust aperture 44 and an air intake aperture positioned between the hood and the cab.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of van der Lely with the teaching of Ehricht so .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely ‘472 in view of Ehricht et al (US 2016/0347147).  Van der Lely ‘472 fails to explicitly disclose an aperture is positioned between the hood and the cab.  Ehricht teaches a similar vehicle to that of van der Lely including a hood and a cab 12, and further including an air exhaust aperture 44 and an air intake aperture positioned between the hood and the cab.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of van der Lely ‘472 with the teaching of Ehricht so as to include the air intake and exhaust apertures to utilize any climate controlled air used for the cab of the vehicle to also be used to cool the engine of the vehicle thus making the vehicle more efficient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schedgick in view of Aoyama et al (US 6,752,228).  Schedgick fails to explicitly disclose a windscreen wiper is positioned between the cab and hood.  Aoyama teaches that it is common to include a windscreen wiper on an agricultural vehicle disposed between a cab and a hood of said vehicle (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Schedgick with the teaching of Aoyama’s windscreen wiper to allow for the operator to see more clearly when precipitation and debris his the windscreen.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over van der Lely in view of Aoyama et al (US 6,752,228).  Van der Lely fails to explicitly disclose a windscreen wiper is positioned between the cab and hood.  Aoyama teaches that it is common to include a windscreen wiper on an agricultural vehicle disposed between a cab and a hood of said vehicle (see Fig. 2).  Therefore, it would .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over van der Lely ‘472 in view of Aoyama et al (US 6,752,228).  Van der Lely ‘472 fails to explicitly disclose a windscreen wiper is positioned between the cab and hood.  Aoyama teaches that it is common to include a windscreen wiper on an agricultural vehicle disposed between a cab and a hood of said vehicle (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of van der Lely ‘472 with the teaching of Aoyama’s windscreen wiper to allow for the operator to see more clearly when precipitation and debris his the windscreen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	February 11, 2021